ORDER
Movant appeals from the denial, without an evidentiary hearing, of his Rule 24.035 motion for post-conviction relief. He pled guilty to one count of robbery in the second degree, section 569.030, RSMo 1994, and one count of resisting arrest, section 575.150, RSMo 1994. The court sentenced movant as a persistent offender to twenty years imprisonment for robbery and one year for resisting arrest, to be served concurrently.
The motion court’s findings are not clearly erroneous, and no error of law appears. No jurisprudential purpose would be served by a written opinion. The judgment of the motion court is affirmed in accordance with Rule 84.16(b).